

116 S2786 RS: Arctic Shipping Federal Advisory Committee Act
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 588116th CONGRESS2d SessionS. 2786[Report No. 116–295]IN THE SENATE OF THE UNITED STATESNovember 5, 2019Ms. Murkowski (for herself, Mr. Wicker, Mr. Sullivan, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 16, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish a Federal advisory committee to provide policy recommendations to the Secretary of Transportation on positioning the United States to take advantage of emerging opportunities for Arctic maritime transportation. 1.Short titleThis Act may be cited as the Arctic Shipping Federal Advisory Committee Act.2.PurposeThe purpose of this Act is to establish a Federal advisory committee to provide policy recommendations to the Secretary of Transportation on positioning the United States to take advantage of emerging opportunities for Arctic maritime transportation.3.DefinitionsIn this Act:(1)Advisory committeeThe term Advisory Committee means the Arctic Shipping Federal Advisory Committee established under section 4(a).(2)ArcticThe term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).(3)Arctic Sea RoutesThe term Arctic Sea Routes means the international Northern Sea Route, the Transpolar Sea Route, and the Northwest Passage.4.Establishment of the Arctic Shipping Federal Advisory Committee(a)In generalThe Secretary of Transportation, in consultation with the Secretary of State, the Secretary of Defense acting through the Secretary of the Army, and the Secretary of the Department in which the Coast Guard is operating, shall establish an Arctic Shipping Federal Advisory Committee in the Department of Transportation to advise the Secretary of Transportation on matters related to Arctic maritime transportation, including Arctic seaway development.(b)Membership(1)In generalThe Advisory Committee shall be composed of 15 members as described in paragraph (2).(2)CompositionThe members of the Advisory Committee shall be—(A)1 individual appointed and designated by the Secretary of Transportation to serve as the Chairperson of the Advisory Committee;(B)1 designee of the Secretary of Commerce;(C)1 designee of the Secretary of State;(D)1 designee of the Secretary of Transportation;(E)1 designee of the Secretary of the Department in which the Coast Guard is operating;(F)1 designee of the Department of Defense;(G)1 designee from the State of Alaska, nominated by the Governor of Alaska and designated by the Secretary of Transportation;(H)1 designee from the State of Washington, nominated by the Governor of Washington and designated by the Secretary of Transportation;(I)1 Alaska Native Tribal member;(J)1 individual representing Alaska Native subsistence co-management groups affected by Arctic maritime transportation;(K)1 individual representing coastal communities affected by Arctic shipping;(L)1 individual representing the shipping industry;(M)1 individual representing the marine safety community;(N)1 individual representing the Arctic business community; and(O)1 individual representing Alaskan maritime labor organizations.(3)Terms(A)LimitationsEach member of the Advisory Committee described in subparagraphs (G) through (O) of paragraph (2) shall serve for a 2-year term and shall not be eligible for more than 2 consecutive term reappointments.(B)VacanciesAny vacancy in the membership of the Advisory Committee shall not affect its responsibilities, but shall be filled in the same manner as the original appointment.(c)FunctionsThe Advisory Committee shall carry out all of the following functions:(1)Develop a set of policy recommendations that would enhance the leadership role played by the United States in improving the safety and reliability of Arctic maritime transportation in accordance with customary international maritime law, which shall include options for establishing a United States entity that could perform the following functions in accordance with customary international maritime law:(A)Construction, operation, and maintenance of current and future maritime infrastructure necessary for vessels transiting the Arctic Sea Routes, including new deepwater ports.(B)Provision of services that would improve Arctic maritime safety and environmental protection, including for navigation and incident response for vessels transiting the Arctic Sea Routes.(C)Establishment of rules of measurement for vessels and cargo for the purposes of levying voluntary rates of charges or fees for services.(2)As an option under paragraph (1), consider establishing a congressionally chartered seaway development corporation modeled on the St. Lawrence Seaway Development Corporation, and—(A)develop recommendations for establishing such a corporation and a detailed implementation plan for establishing such an entity; or(B)if the Advisory Committee decides against establishing such a corporation, provide a written explanation as to the rationale for the decision and develop an alternative.(3)Provide advice and recommendations to the Secretary of Transportation as requested on Arctic marine transportation, including seaway development.5.Report to CongressNot later than 2 years after the date of enactment of this Act, the Advisory Committee shall submit a report with its recommendations under paragraphs (1) and (2) of section 4(c) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.6.Termination of the Advisory CommitteeNot later than 8 years after the submission of the report described in section 5, the Secretary of Transportation shall dissolve the Advisory Committee.7.International engagementIf a Special Representative for the Arctic Region is appointed by the Secretary of State, the duties of that Representative shall include—(1)coordination of any activities recommended by the implementation plan submitted by the Advisory Committee and approved by the Secretary of Transportation; and(2)facilitation of multilateral dialogues with member and observer nations of the Arctic Council to encourage cooperation on Arctic maritime transportation.1.Short titleThis Act may be cited as the Arctic Shipping Federal Advisory Committee Act.2.PurposeThe purpose of this Act is to establish a Federal advisory committee to provide policy recommendations to the Secretary of Transportation on positioning the United States to take advantage of emerging opportunities for Arctic maritime transportation.3.DefinitionsIn this Act:(1)Advisory committeeThe term Advisory Committee means the Arctic Shipping Federal Advisory Committee established under section 4(a).(2)ArcticThe term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).(3)Arctic Sea RoutesThe term Arctic Sea Routes means the international Northern Sea Route, the Transpolar Sea Route, and the Northwest Passage.4.Establishment of the Arctic Shipping Federal Advisory Committee(a)Establishment of Advisory Committee(1)In generalThe Secretary of Transportation, in coordination with the Secretary of State, the Secretary of Defense acting through the Secretary of the Army and the Secretary of the Navy, the Secretary of Commerce, and the Secretary of the Department in which the Coast Guard is operating, shall establish an Arctic Shipping Federal Advisory Committee in the Department of Transportation to advise the Secretary of Transportation and the Secretary of the Department in which the Coast Guard is operating on matters related to Arctic maritime transportation, including Arctic seaway development.(2)MeetingsThe Advisory Committee shall meet at the call of the Chairperson, and at least once annually in Alaska.(b)Membership(1)In generalThe Advisory Committee shall be composed of 15 members as described in paragraph (2).(2)CompositionThe members of the Advisory Committee shall be—(A)1 individual appointed and designated by the Secretary of Transportation to serve as the Chairperson of the Advisory Committee;(B)1 individual appointed and designated by the Secretary of the Department in which the Coast Guard is operating to serve as the Vice Chairperson of the Advisory Committee; (C)1 designee of the Secretary of Commerce;(D)1 designee of the Secretary of State;(E)1 designee of the Secretary of Transportation;(F)1 designee of the Secretary of Defense;(G)1 designee from the State of Alaska, nominated by the Governor of Alaska and designated by the Secretary of Transportation;(H)1 designee from the State of Washington, nominated by the Governor of Washington and designated by the Secretary of Transportation;(I)1 Alaska Native Tribal member;(J)1 individual representing Alaska Native subsistence co-management groups affected by Arctic maritime transportation;(K)1 individual representing coastal communities affected by Arctic maritime transportation;(L)1 individual representing vessels of the United States (as defined in section 116 of title 46, United States Code) participating in the shipping industry;(M)1 individual representing the marine safety community;(N)1 individual representing the Arctic business community; and(O)1 individual representing maritime labor organizations. (3)Terms(A)LimitationsEach member of the Advisory Committee described in subparagraphs (G) through (O) of paragraph (2) shall serve for a 2-year term and shall not be eligible for more than 2 consecutive term reappointments.(B)VacanciesAny vacancy in the membership of the Advisory Committee shall not affect its responsibilities, but shall be filled in the same manner as the original appointment and in accordance with the Federal Advisory Committee Act (5 U.S.C. App.). (c)FunctionsThe Advisory Committee shall carry out all of the following functions:(1)Develop a set of policy recommendations that would enhance the leadership role played by the United States in improving the safety and reliability of Arctic maritime transportation in accordance with customary international maritime law and existing Federal authority. Such policy recommendations shall consider options to establish a United States entity that could perform the following functions in accordance with United States law and customary international maritime law:(A)Construction, operation, and maintenance of current and future maritime infrastructure necessary for vessels transiting the Arctic Sea Routes, including potential new deep draft and deepwater ports.(B)Provision of services that are not widely commercially available in the United States Arctic that would—(i)improve Arctic maritime safety and environmental protection; (ii)enhance Arctic maritime domain awareness; and(iii)support navigation and incident response for vessels transiting the Arctic Sea Routes.(C)Establishment of rules of measurement for vessels and cargo for the purposes of levying voluntary rates of charges or fees for services.(2)As an option under paragraph (1), consider establishing a congressionally chartered seaway development corporation modeled on the Saint Lawrence Seaway Development Corporation, and—(A)develop recommendations for establishing such a corporation and a detailed implementation plan for establishing such an entity; or(B)if the Advisory Committee decides against recommending the establishment of such a corporation, provide a written explanation as to the rationale for the decision and develop an alternative, as practicable. (3)Provide advice and recommendations, as requested, to the Secretary of Transportation and the Secretary of the Department in which the Coast Guard is operating on Arctic marine transportation, including seaway development, and consider national security interests, where applicable, in such recommendations.5.Report to CongressNot later than 2 years after the date of enactment of this Act, the Advisory Committee shall submit a report with its recommendations under paragraphs (1) and (2) of section 4(c) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.6.Termination of the Advisory CommitteeNot later than 8 years after the submission of the report described in section 5, the Secretary of Transportation shall dissolve the Advisory Committee.7.International engagementIf a Special Representative for the Arctic Region is appointed by the Secretary of State, the duties of that Representative shall include—(1)coordination of any activities recommended by the implementation plan submitted by the Advisory Committee and approved by the Secretary of Transportation; and (2)facilitation of multilateral dialogues with member and observer nations of the Arctic Council to encourage cooperation on Arctic maritime transportation. November 16, 2020Reported with an amendment